Citation Nr: 1828049	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-29 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy, left upper extremity.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), to include as secondary to service-connected disability.

4.  Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss.

5.  Entitlement to an increased rating in excess of 10 percent for tinnitus.

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was originally certified to the Board with three additional issues:  entitlement to service connection for diabetes mellitus type II, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  However, the RO granted entitlement to service connection for all three disabilities in an April 2017 rating decision.  As such, those issues are no longer in appellate status before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Veteran originally claimed service connection for PTSD.  However, the Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all, and therefore his claim has been expanded to include any acquired psychiatric disorder, to include PTSD, as noted above. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991).  Here, entitlement to a TDIU is part of the claim and will be discussed in the Remand section.  The Veteran already receives SMC housebound under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i) since May 12, 2016.  Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  There is no further lay or medical evidence the Veteran requires aid and attendance, or that his disabilities result in loss of use of a limb or blindness. 38 U.S.C.. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of further entitlement to SMC at this time.

The issues of service connection for an acquired psychiatric disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of evidence is against a finding that the Veteran has had peripheral neuropathy, right upper extremity at any time during the period on appeal.

2.  The weight of evidence is against a finding that the Veteran has had peripheral neuropathy, left upper extremity at any time during the period on appeal.

3.  Throughout the period on appeal, the Veteran's hearing impairment has been no worse than a Level IV impairment on the right and a Level V impairment on the left.

4.  The Veteran experiences tinnitus in each ear, for which the maximum schedular rating of 10 percent is assigned.
CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy, right upper extremity has not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, (2012); 38 C.F.R. §§, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for peripheral neuropathy, left upper extremity has not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, (2012); 38 C.F.R. §§, 3.303, 3.307, 3.309 (2017).

3.  Throughout the period on appeal, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2017).

4.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert. denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Service Connection for Peripheral Neuropathy, Right and Left Upper Extremities

A. Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Proof of a current disability is a threshold to establishing service-connection for any claimed disability, to include peripheral neuropathy of the right and left upper extremities. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be a present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

B. Evidence and Analysis

The Veteran is service-connected for diabetes mellitus, type II, due to herbicide exposure, and for peripheral neuropathy of each lower extremity, and is appealing a denial of service connection for peripheral neuropathy of each upper extremity.

As stated above, in order to prove a claim for service connection, the record must indicate: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Here, the records do not indicate the presence of a current disability. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the court stated that the record must contain competent evidence that the claimant has a current disability or signs and symptoms of a current disability. Here, the Veteran has made lay statements in his original claim in 2012 and subsequently that he has peripheral nerve disease attributable to service via herbicide exposure, to include as secondary to diabetes.  The Veteran's service treatment records are silent for any diagnosed peripheral nerve condition.  At the time of this decision, the Veteran is service connected for diabetes mellitus type II and peripheral neuropathy of the bilateral lower extremities.

The Veteran received a VA examination in February 2017 for all peripheral neuropathies, and this examiner noted the diagnosis of bilateral peripheral neuropathy of the lower extremities and that it was originally diagnosed in 2012, along with the Veteran's diabetes mellitus, type II.  However, this examiner expressly declined to make a diagnosis of peripheral neuropathy of the upper extremities.  On examination, the right and left upper extremity each were shown as having no pain, no intermittent pain, no paresthesias and/or dysesthesias and no numbness.  Muscle strength testing was shown as 5/5 on right and left elbow flexion and extension; right and left wrist flexion and extension, and right and left grip and pinch.  There is no muscle atrophy shown.  Reflexes of the upper extremities were absent at the biceps, triceps and brachioradialis.  Sensory examination was normal of the right and left shoulders; inner/outer forearm; hand and fingers.  The examiner provided that there was no involvement of the nerves in the right or left upper extremities. 

A VA examination on a different day by a different examiner for diabetes mellitus, type II was also done in February 2017, which included an examination of the right and left upper extremities.  The findings for the upper extremities were essentially the same as the peripheral nerve examination, except this examination showed normal reflexes of the upper extremities of 2+.  There was no diagnosis shown of a peripheral neuropathy of the right upper extremity or the left upper extremity.  The Veteran's medical records are replete with treatment notes going back to 2012 for diabetes mellitus, type II, and mentions of peripheral nerve disease and neuropathies for the lower extremities, for which the Veteran is now service-connected.  But not a single VA treatment record notes or diagnoses peripheral neuropathy of either upper extremity.

The Board finds the VA examinations and opinions and other VA treatment notes to be probative, because the examiners were thorough and examined the Veteran's claims file in detail.  The February 2017 VA examinations and opinions were sound and thorough, and had sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting medical literature and clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  Both VA opinions thoroughly discussed both direct and secondary service connection, to include the possibility of the service-connected diabetes and diabetes-related disabilities.  

The Board finds the lack of medical evidence as to the existence and diagnosis for any current disability by any VA examiner to be probative.  In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran has asserted that his diabetes contributed to his peripheral neuropathy of the upper extremities, there is no evidence from any medical examiner or authority that substantiates the existence of a current disability for the Veteran's peripheral neuropathy of the upper extremities.  The Veteran is certainly capable of describing symptoms at the time that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's lay statements are competent and probative as to the description of symptoms.  Generally, lay evidence is probative with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. Id.  A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159(a)(2).  

Here, the Veteran is not a medical professional and is not competent to diagnose peripheral neuropathy of the upper extremities or provide an opinion as to etiology. Id.  The determination of the diagnosis and etiology of peripheral neuropathy of the upper extremities is a complex medical determination beyond his competence.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Accordingly, his assertions to that effect are of no probative value, and are outweighed by the competent and probative VA examinations and opinions.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); Bostain v. West, 11 Vet. App. 124 (1993).

There are no diagnoses by any current medical professionals of peripheral neuropathy of the right and left upper extremities. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). Here, there is no contemporaneous medical evidence that can be considered in the Veteran's favor. Id. This for lack of current disability is inconsistent with service connection. See generally, Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."). It follows, without a present disability, there is no basis to establish the claim for service connection.

No current disability is described on any medical examination. Therefore, the preponderance of evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for peripheral neuropathy of the right and left upper extremities must therefore be denied.

III. Increased Schedular Ratings for Bilateral Hearing Loss and Tinnitus

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

In cases where the original rating assigned is appealed, as is the case with the Veteran's claims of entitlement to higher evaluations for the bilateral hearing loss and sarcoidosis disabilities, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board considers not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C. § 1155 (2012); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

A. Increased Rating Criteria for Hearing Loss 

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average. Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e).

Special provisions apply in instances of exceptional hearing loss. See 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

In this case, the Veteran was provided with three valid VA audiological examinations pertinent to the appeal period.  

The results of the June 2011 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
60
55
LEFT
25
25
60
70
65

Based on these results, the average puretone threshold was 47.5 decibels for the right ear and 55 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 86 percent in the right ear and 88 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level II Roman numeral designation for the right ear and a Level II for the left ear.  As to functional impairment, the Veteran reported difficulty hearing with the effect of poor social interactions. 

The results of the August 2012 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
65
60
LEFT
25
25
65
70
70

Based on these results, the average puretone threshold was 53 decibels for the right ear and 58 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 82 percent in the right ear and 84 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level IV Roman numeral designation for the right ear and a Level III for the left ear.  As to functional impairment, the Veteran reported difficulty hearing with the effect of poor social interactions and difficulty hearing his spouse. 

The results of the February 2017 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
60
65
65
LEFT
30
30
70
70
70

Based on these results, the average puretone threshold was 56 decibels for the right ear and 60 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 80 percent in the right ear and 84 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level IV Roman numeral designation for the right ear and a Level III for the left ear.  As to functional impairment, the Veteran reported difficulty hearing with the effect of poor social interactions, to include listening to his television and carrying on conversations with people around him.  

The Board notes pursuant to 38 C.F.R. § 4.86(b) that an exceptional pattern of hearing impairment exists for this most recent audiological examination for the left ear.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

From the February 2017 examination, the Veteran's left ear shows an exceptional pattern with 30 decibels shown at 1000 Hertz and 70 decibels shown at 2000 Hertz.  When the left ear puretone average is applied to Table VIa, this results in a Roman numeral of IV, which can then be elevated to the next higher Roman numeral of V, which is assigned to the left ear.  For the right ear, the value from Table VI is a Level IV designation.  

In this case, the worst case audiological testing of record, which is the most recent examination of February 2017, reflects that the Veteran has a Level IV hearing impairment in the right ear and a Level V hearing impairment in the left ear. When the Level IV and Level V designations are mechanically applied to Table VII, the result is a 10 percent rating. 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 345.  None of the results reported beyond the February 2017 examination discussed above meet the requirements for evaluation based on an exceptional pattern of impairment. 38 C.F.R. § 4.86(a)-(b).

As noted previously, in addition to objective test results, the functional effects of a hearing disability must be discussed for an audiological examination report to be adequate. Martinak, 21 Vet. App. at 455. All VA examiners noted the Veteran reported difficulty hearing and the resulting effect of poor social interactions.  Thus, the functional impact of the Veteran's hearing loss was considered by the VA examiner.  No other medical evidence concerning the Veteran's bilateral hearing loss, specifically valid audiograms, is of record for the period on appeal.  

The Board has considered the Veteran's lay statements, in which he contends difficulty hearing generally, and difficulty understanding speech during conversations. Further, as was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence of record consists of the three VA audiological examinations, which indicates that the Veteran's hearing loss is at a compensable rating of 10 percent for the period on appeal. See 38 C.F.R. § 4.85. For these reasons, the Veteran's claim for an increased rating in excess of 10 percent for bilateral hearing loss for this period is denied.

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned rating for the period on appeal for the Veteran's bilateral hearing loss. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

B. Increased Rating for Tinnitus 

The Veteran claims entitlement to a disability rating in excess of 10 percent for his tinnitus, originally claimed in March 2011.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2017), provides for a 10 percent disability rating for recurrent tinnitus.  That rating is the maximum assignable for tinnitus under Diagnostic Code 6260, and it applies whether the sound is perceived in one ear, both ears, or in the head.  See Note (2) following 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017).  The facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus. 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  The Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single schedular disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, DC 6260 (2017).  Regardless of whether the Veteran's tinnitus is perceived as unilateral or bilateral-in one or both ears-a single 10 percent rating is the maximum rating assignable.  Id.  While extraschedular consideration is provided for under 38 C.F.R. § 3.321 (b) (1) when the record presents such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards," the Board finds the facts in this case do not present such an exceptional or unusual disability picture as to warrant extraschedular consideration for the Veteran's claim for an increased rating for his tinnitus.

As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, or for that matter, an evaluation in excess of 10 percent on any basis, granting the Veteran's appeal is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The law, not the underlying facts, is dispositive in this matter.

Neither the Veteran nor his representative has raised any other issues concerning the bilateral hearing and tinnitus disabilities, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for peripheral neuropathy, right upper extremity is denied.

Entitlement to service connection for peripheral neuropathy, left upper extremity is denied.

Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to an increased rating in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran claims entitlement to an acquired psychiatric disorder, including PTSD.  Additionally, the Veteran received a private psychological examination for his PTSD claim in August 2014 that diagnosed a mood disorder but also noted that the Veteran's mental disorder was due to his service-connected hearing loss and tinnitus disabilities.

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the DSM-IV or DSM-5, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f), 4.125(a). If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  38 C.F.R. § 3.304(f)(3) now reads:  "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).

The Veteran received an initial evaluation for PTSD in August 2012.  The examiner did not diagnose PTSD under the DSM-IV criteria in effect at the time, but did note "psychosocial disturbances" that caused slight impairment of social, occupational, or school functioning.  The examiner noted symptoms of depressed mood, chronic sleep impairment due to chronic pain, and disturbance of motivation and mood.  However, despite the recording of those symptoms, no diagnosis of a mental disorder was noted during this examination.  The source of the chronic pain mentioned as a contributing factor to the chronic sleep impairment was not mentioned or discussed in the examination.  The examiner noted that since there was not a diagnosis of PTSD, there was no connection to service, but that examiner did not discuss any other mental disorder, despite the symptoms recorded, nor provide any formal opinion on service connection.

In August 2014, the Veteran received a private mental disorders examination from a private psychologist using DSM-IV criteria.  This examiner made a diagnosis of "mood disorder secondary to medical condition," using a VA disability benefits questionnaire for mental disorders, and checked a box citing occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, and mood.  This examiner noted depressed mood, anxiety, chronic sleep impairment, flattened effect, disturbances of motivation and mood, difficulty in establishing and maintaining work and social relationships, suicidal ideation, and intermittent inability to perform activities of daily living.  However, this private examination is inadequate to address the Veteran's PTSD claim because of the VA regulations in force that detail the requirements for a valid diagnosis of PTSD.  In addition, while this examiner diagnosed a mood disorder in accordance with DSM-IV criteria, no opinion regarding service connection was provided.

The Board notes that service connection of PTSD by VA for disability purposes requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  The Board finds that the August 2012 VA examination to be inadequate in that it did not address other possible acquired psychiatric disorders.  The August 2014 private examination did not contain sufficient rationale for its findings, and the Board notes the current DSM-5 no longer uses "mood disorder" as a valid diagnosis of a mental disorder.  Both the August 2012 VA and August 2014 private examinations note mental health symptoms due in part to chronic pain without sufficient further discussion.  Neither examination provides an adequate opinion on service connection, to include the possibility it is due to other service-connected disabilities, as the August 2014 examiner posits.

Thus, a VA examination and opinion are necessary to address the claim for an acquired psychiatric disorder, to include PTSD.  Additionally, an opinion regarding direct and secondary service connection is necessary for any acquired psychiatric disorder so diagnosed.

The Veteran has claimed entitlement to a TDIU, but does not currently meet the schedular criteria.  38 C.F.R. § 4.16(a).  Because the outcome of the remand could materially affect the Veteran's ability to meet such schedular criteria, the TDIU claim is inextricably intertwined with the remanded acquired psychiatric disorder claim and therefore must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain and associate with the claims file any updated private or VA medical records identified and authorized for release by the Veteran.

2.  Schedule the Veteran for a VA examination by a VA psychologist or psychiatrist to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD.  The claims file must be made available to and reviewed by the examiner.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed acquired psychiatric disorder had its onset in service or is otherwise related any to any in-service disease, event, or injury.

i. If not, is it at least as likely as not (a fifty percent probability or greater) that the acquired psychiatric disorder was caused by the Veteran's service-connected disabilities, to include his hearing disabilities and/or the treatment required for it?

ii. If the service-connected disabilities, including the hearing disabilities or their treatment did not cause the acquired psychiatric disorder, is it at least as likely as not (a fifty percent probability or greater) that an acquired psychiatric disorder was aggravated by the hearing disabilities or its treatment? 

iii. If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the acquired psychiatric disorder by the service connected disability. 

Attention is invited the Veteran's claim of being shot by a foreign soldier while in service within the Korean Demilitarized Zone in September 1969 and to the language of 38 C.F.R. § 3.304(f)(1) that if the evidence establishes a diagnosis of PTSD and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, . . . the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.



A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required or the examiner does not have the needed knowledge or training). Jones v Shinseki, 23 Vet App 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal, to include the TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


